DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/21 has been entered.
 Claim Objections
Claim 2 objected to because of the following informalities:  There is an incorrect status identifier as claim 2 appears to be “canceled”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, “and the plurality of holes are separable from the echelon shaped teeth portion” appears to be an instance of new matter. The Examiner construes “separable” as removable in accordance with MPEP2144.04.V.C which does not appear to be disclosed by the instant application.  The Examiner believes the Applicant intended to recite something regarding the spacing between the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in lieu of the 35U.S.C. 112(a) rejection above, the uncertainty on how to interpret the claim leaves them indefinite as well.  The Examiner will construe the claim as best understood to mean “separated” or “spaced” based on the disclosure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen (2011/0186652) in view of Einav (2012/0012682).
Regarding claim 1, Cohen discloses an emitter comprising three distinct flow paths, wherein the three distinct flow paths are a front flow path (see below, C), a middle flow path (see below, B or 18A/C) and a back flow path (see below, A or 16), wherein the front flow-path and the back flow-path are free of 
Cohen fails to teach a plurality of holes, running along a first edge and a second edge of the emitter, wherein the first and second edge run along the length of the emitter.
However, Einav teaches a substantially similar system with a plurality of holes (items 60, 62, 65, 67) along the first and second edge that run along the length of the emitter.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize filtration/drain openings as taught by Einav to the system of Cohen throughout the entire length of the drip emitter, the motivation being that this allows for an additional layer of protection from rocks and debris which would clog the emitter (par. 33).
A modified Cohen teaches an echelon shaped teeth portion (18A or 18B, in the shape of a V), in which the echelon shaped teeth portion includes staggered teeth (see figure 1B), the echelon shaped teeth portion running parallel to the first edge and the second edge, wherein the echelon shaped teeth portion at least partially extends between a first side and a second side (see figure 1A and below) to form a middle flow-path, and wherein a gap between two consecutive teeth (i.e. item 104/106 in figure 1B) of the echelon shaped teeth portion  is configured to increase a cross section of the middle flow path (upon receiving pressure/fluid the teeth would expand outwardly at the increased force thus increasing the cross section of the middle flow path), and the plurality of holes are separable (spaced or separated) from the echelon shaped teeth portion (see figure 3 of Einav).
Regarding claims 3-5, Cohen further discloses wherein the emitter comprises a front flow path 34 having a discharge rate of .348357 l/hr, a middle flow path 40A having a discharge flow rate of .347652 l/hr, or a back flow path 37 having a discharge rate of .348174 l/hr (the system is wholly capable of having all of these flow rates, since the flow rates can be based on the pressure of the water flowing through the tube/hose of which the emitter is situated in) and to create one or more vectors in the middle flow path (see illustration below).

    PNG
    media_image1.png
    672
    264
    media_image1.png
    Greyscale
                                                      
    PNG
    media_image2.png
    294
    235
    media_image2.png
    Greyscale


Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Einav (2012/0012682) in further view of Mamo (2010/0244315).
Regarding claims 3-5, in the alternative Cohen fails to specifically teach wherein the emitter comprises a front flow path 34 having a discharge rate of .348357 l/hr, a middle flow path 40A having a discharge flow rate of .347652 l/hr, and a back flow path 37 having a discharge rate of .348174 l/hr.
However, Mamo teaches that with drip emitters, it is known to adjust drip emitters flow rates by varying pressures (paragraph 50, 123, 140-143 and figures 29-32) as well as the shape and size of the emitter/labyrinth.
It would have been obvious to one having ordinary skill in the art at the filing date the invention was made to optimize the flow rate through the emitter by varying either the size of the emitter, the details of the labyrinth/teeth, or the flow rate of the water through the hose that the emitter is in, since it has been held that discovering an optimum result of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05.II.  The Examiner further notes that one of ordinary skill in the art would recognize that the intended flow rate is the material worked upon in the system and would vary based on the intended use.  Drip emitters are used to regulate and output flow from water sources at high pressure to slowly “drip” and control fluid at specific locations.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEX M. VALVIS
Primary Examiner
Art Unit 3752

/ALEX M VALVIS/Primary Examiner, Art Unit 3752